Title: To George Washington from Edmund Randolph, 24 December 1793
From: Randolph, Edmund
To: Washington, George


          
            My dear sir
            German Town [Pa.] Decr 24. 1793.
          
          Permit me either to have a personal interview with you on thursday, if the eruption on my hand will permit, or to write to you a
            candid opinion upon your kind, and always too friendly conduct towards me. I hope, that
            this delay will not be too long. I have the honor to be, Dear sir, with sincere and
            affectionate attachment and respect yr obliged humble serv.
          
            Edm: Randolph
          
        